 Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 1 of 38 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

John Doe,                            :
                                     :
             Plaintiff,              :
                                     :           Case No.
      v.                             :
                                     :           Judge
The Ohio State University,           :
                                     :           JURY TRIAL
             Defendant.              :           ENDORSED HEREON


                                 COMPLAINT
  Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 2 of 38 PAGEID #: 2




                                                       TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

       a)     JD’s Interactions with Dr. Strauss ..................................................................................... 3

       b)     “Appropriate Persons” at OSU Knew of Dr. Strauss’s Predation and Did Nothing ......... 4

JURISDICTION AND VENUE ..................................................................................................... 7

PARTIES ........................................................................................................................................ 7

SPECIFIC FACTUAL ALLEGATIONS ....................................................................................... 8

I.     JD and Dr. Strauss .................................................................................................................... 8

       a)     Background ....................................................................................................................... 8

       b)     JD’s Sexual Abuse by Dr. Strauss ................................................................................... 10

       c)     The Gradual and Devastating Impact of Dr. Strauss’s Abuse of JD ............................... 11

       d)     JD Learns That Others at OSU Were Sexually Abused .................................................. 13

II.         OSU Knowingly Employed a Serial Sexual Predator......................................................... 14

II.         OSU Knowingly Employed a Serial Sexual Predator......................................................... 16

III.         Dr. Strauss is Finally Investigated, But OSU Continues to Cover His Tracks and
             Enable Dr. Strauss’s Sexual Abuse of OSU Students....................................................... 26

IV.          JD Did Not Know and Could Not Have Reasonably Discovered That Both Dr.
             Strauss’s Sexual Abuse Was Widespread and that OSU Knew About It and Did
             Nothing ............................................................................................................................. 28

CLAIMS FOR RELIEF ................................................................................................................ 30

COUNT II ..................................................................................................................................... 33

PRAYER FOR RELIEF ............................................................................................................... 34

CERTIFICATE OF SERVICE ................................................................................................... 746




                                                                           i
    Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 3 of 38 PAGEID #: 3




                                             INTRODUCTION

            1.       This action is yet another example in a growing number of cases where institutions

of higher learning retain physicians that turn out to be sexual predators. And, instead of protecting

its students, the school—in this case The Ohio State University (“OSU”)—ignores the sexual

misconduct of its employee, fails to inform its students that a sexual predator (cloaked by the

school as a health care professional) is in their midst, and ultimately covers up evidence of the

sexual predation of which it was well-aware.

            2.       In this specific action the sexual predator was Dr. Richard Strauss (“Dr. Strauss”),

and the victim was John Doe (“JD”).

            3.       Dr. Strauss was hired by OSU in or about 1978 and worked as a physician and

professor at OSU until in or about March of 1998.

            4.       As early as 1978, OSU supervisors and administrators had knowledge of Dr.

Strauss’s sexual predation of OSU students, yet made absolutely no effort whatsoever to inform

its students about, or protect its students from, Dr. Strauss until nearly twenty (20) years later.

            5.       Indeed, as concluded in the Governor’s Working Group on Reviewing the Medical

Board’s Handling of the Investigation Involving Richard Strauss Report (August 30, 2019)

(“Governor’s Medical Board Report”): “Despite multiple supervising and colleague physicians

who were aware of complaints/rumors against [Dr.] Strauss as far back as 1979, no [OSU]

physician reported any wrongdoing by [Dr.] Strauss to the State Medical Board of Ohio. More

troubling, it appears the abuse was never reported to law enforcement by anyone at [OSU] or the

Medical Board.”1 The Governor’s Medical Board Report, a report of the Ohio Department of

Public Safety investigating the administrators within its largest State educational institution (i.e.,


1
    Id., at pg. 2.



                                                    Page 1
    Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 4 of 38 PAGEID #: 4




OSU), found this to be an “astounding failure of anyone in a position of authority to come forward

to initiate a Medical Board or criminal investigation into [Dr.] Strauss’s conduct.” 2

         6.      In OSU’s most recent annual crime report to date (issued in December 2020), OSU

disclosed that Dr. Strauss committed at least 127 rapes, and at least 2,201 other sexual assaults on

OSU students and student-athletes during his employment at OSU. 3 At these numbers, even

calling it an “astounding failure” does not truly capture the horrors OSU beset upon its students

through OSU’s (i) hiring of Dr. Strauss without a meaningful background check, (ii) allowing Dr.

Strauss to remain as a treating OSU physician after reports of his sexual assaults on students began

to pour in during Dr. Strauss’s very first year at OSU, (iii) enabling Dr. Strauss’s sexual assaults

to continue by taking no action against him even after at least scores of reports of Dr. Strauss’s

sexual abuse were received by OSU administrators, and (iv) covering up, making excuses for, and

failing to report Dr. Strauss to law enforcement even after an OSU investigation itself concluded

that Dr. Strauss was a sexual predator.

         7.      Plaintiff herein, JD, attended OSU from 1985, at least six (6) years after OSU

already knew of Dr. Strauss’s sexual predation of students and student-athletes, until 1990.

         8.      During his time at OSU, JD was a member and captain (1989) of the OSU Football

Team. Although Dr. Strauss occasionally gave physicals for the OSU Football Team, Dr. Strauss

was not specifically assigned to the Team. On the occasion where Dr. Strauss sexually abused and

assaulted JD, however, it was indeed in the context of an OSU Football Team physical, which JD

was directed to take from Dr. Strauss by OSU Football Team staff.




2
  Id.
3
  https://news.osu.edu/university-issues-annual-crime-report-reminds-community-of-safety-resources/ (last
visited on July 20, 2021).


                                                   Page 2
 Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 5 of 38 PAGEID #: 5




       9.      Until no earlier than 2018, JD had no idea that OSU was aware Dr. Strauss was a

sexual predator—preying on OSU students and student-athletes—as early as 1978. Until no earlier

than 2018, JD was entirely unaware of the massive scope of Dr. Strauss’s sexual predation before,

during, and after JD attended OSU. Until no earlier than 2018, did JD become aware that any

other OSU students and student-athletes had been sexually abused and assaulted by Dr. Strauss.

       a)      JD’s Interactions with Dr. Strauss

       10.     JD was directed by OSU Football Team staff to visit Dr. Strauss for his annual

physical in or about August 1986. JD had never visited Dr. Strauss for medical treatment and had

never met him prior, in any context. Up to this point, JD had been a superstar athlete for most of

his life and, thus, had experienced countless prior physicals.

       11.     When Dr. Strauss entered the exam room, he immediately instructed JD to drop his

pants to the floor so that Dr. Strauss could do a “hernia check.” JD complied. Immediately after

JD dropped his pants, Dr. Strauss began manipulating, massaging, and fondling JD’s penis. Dr.

Strauss then used his second hand to hold and caress JD’s testicles. This “exam” went on for

several minutes.

       12.     JD, having had many hernia exams before, knew this was unusual and—concerned

that something may be amiss physically—asked Dr. Strauss if “anything [was] wrong?” Dr.

Strauss responded, “no, you’re OK.”        Notwithstanding Dr. Strauss’s response, Dr. Strauss

continued to manipulate, caress, and fondle JD’s genitalia for several more minutes.

       13.     As Dr. Strauss continued to examine JD, JD came to realize that Dr. Strauss was

sexually abusing him. It was clear to JD that Dr. Strauss was enjoying the session and may have

even become sexually aroused during the session. JD was too embarrassed and ashamed, however,

to confront Dr. Strauss. JD was also concerned that—given this was an OSU mandated physical




                                               Page 3
    Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 6 of 38 PAGEID #: 6




being administered by an OSU Athletics Department doctor—if JD had reacted verbally or

physically toward Dr. Strauss, JD would be risking his place on the OSU Football Team and his

athletic scholarship. Despite towering over Dr. Strauss at 6’2” and 220lbs., JD was frozen in place

by Dr. Strauss’s conduct—feeling helpless and entirely unsure of what to do—except to let Dr.

Strauss finish the exam so that JD could get out of the room and away from Dr. Strauss as soon as

possible.

         14.    After the exam, knowing that Dr. Strauss had sexually abused him, JD was

mortified, deeply ashamed of himself, and embarrassed.

         15.    JD approached William “Billy” Hill, the Head Athletic Trainer for the OSU

Football Team at the time, asking “Dr. Strauss, what is this guy doing?” Hill responded by simply

nodding his head and saying, “it’s not up to me.” JD was not exactly sure what that meant, and

not wanting to discuss the specific details of his abuse, JD left Hill’s office and never spoke of the

matter again with anyone at OSU.

         16.    Until recently, JD told no one else—except for his wife and his parents—of this

incident. Until 2018, when the Perkins Coie LLP (“Perkins Coie”) investigation was publicly

announced, JD was entirely unaware that other OSU students and student-athletes had been

sexually abused by Dr. Strauss.

         b)     “Appropriate Persons” at OSU Knew of Dr. Strauss’s Predation and Did
                Nothing

         17.    In or about April 2018, the law firm of Perkins Coie began an “independent

investigation” into the alleged sexual misconduct of Dr. Strauss during his employment at OSU.

In or about May 2019, Perkins Coie publicly released its report. 4 The Perkins Coie Report publicly



4
   See Perkins Coie LLP, Report of the Independent Investigation, Sexual Abuse Committed by Dr.
Richard Strauss at The Ohio State University, May 15, 2019, (hereinafter “Perkins Coie Report”).


                                                  Page 4
 Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 7 of 38 PAGEID #: 7




and indisputably revealed—for the first time—that many OSU employees and officials

(“appropriate persons” under operative law) received scores of credible reports that Dr. Strauss was

sexually assaulting students throughout his career as an OSU employee and athletic team physician,

but that OSU failed to take any action in removing Dr. Strauss from his position, report him to the

proper authorities, nor do anything to inform or protect OSU students from Dr. Strauss.

       18.     Due to OSU’s inexcusable failures and cover-up of Dr. Strauss’s sexual predatory

conduct—which began no later than 1979 and fully revealed only in 2019—OSU’s conduct

resulted in OSU students and student-athletes being repeatedly, inter alia, (i) anally raped; (ii)

sodomized; (iii) digitally penetrated for no medical purpose; (iv) had their genitals inspected,

rubbed, and massaged for no medical purpose; and, (v) subjected to psychological distress during

exams while Dr. Strauss inappropriately touched them for no purpose other than for Dr. Strauss’s

perverted sexual gratification.

       19.     As shocking as Dr. Strauss’s criminal conduct set upon OSU students and student-

athletes is, OSU’s complicity by ignoring, enabling, and covering up Dr. Strauss’s conduct is

equally appalling given that OSU, its administrators, and its staff were supposed to—and in fact

were legally obligated to—protect OSU’s young and vulnerable student body from these horrors.

       20.     Indeed, despite receiving numerous credible reports of Dr. Strauss’s sexual abuse

of OSU students and student-athletes by no later than 1979 (and then no less than hundreds of

reports as the years past), OSU continued to employ Dr. Strauss, appointed him as the official team

doctor of numerous varsity sports and to the Clinic—thereby permitting him to examine and treat

students and student-athletes unchaperoned and behind closed doors—and failed to take any




                                              Page 5
    Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 8 of 38 PAGEID #: 8




reasonable steps whatsoever to prevent Dr. Strauss from sexually assaulting OSU students, until

at least 1996.5

          21.      As the Perkins Coie Report and accounts of other victims in this matter make clear,

for literally decades OSU was deliberately indifferent to rampant sexual abuse of OSU students by

Dr. Strauss. Specifically, as far back as 1979, during Dr. Strauss’s first year of employment at OSU,

numerous OSU officials knew Dr. Strauss was sexually assaulting male students and male student-

athletes. If OSU had reasonably acted on this knowledge, the abuse could have been stopped

shortly after it started and scores of victims, including JD, could have avoided the horrific sexual

abuse they suffered at the hands of Dr. Strauss. But OSU turned a blind eye and did absolutely

nothing, knowing OSU’s students were at substantial risk of being sexually abused by a known

sexual predator, and indeed one cloaked as a responsible physician and person of authority by OSU

itself.

          22.      Instead, OSU allowed and enabled a sexual predator to remain employed at OSU

for nearly twenty (20) years, and even required some of its student-athletes, like JD, to obtain

medical exams and treatment from Dr. Strauss knowing that those student-athletes had a high

likelihood of being sexually abused by Dr. Strauss.

          23.      Incredibly, for the entire length of Dr. Strauss’s tenure at OSU, and even thereafter,

OSU was deliberately indifferent to the safety of its students and student-athletes by (i) failing to

meaningfully investigate the many complaints of Dr. Strauss’s sexual abuse and harassment, (ii)

failing to share reports of Dr. Strauss’s sexual abuse and harassment, (iii) failing to report such

conduct to the Ohio State Medical Board or to law enforcement, and (iv) failing to restrict or

remove Dr. Strauss from his positions of authority over OSU students. If OSU had met these legal



5
    Perkins Coie Report, pg. 1.


                                                  Page 6
 Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 9 of 38 PAGEID #: 9




obligations, the sexual assault, the sexual abuse, and the related suffering of OSU’s students and

student-athletes (including JD)—at the hands of Dr. Strauss—would have been prevented.

       24.     Instead, OSU employed Dr. Strauss to provide medical care and treatment to OSU’s

students and student-athletes, appointing Dr. Strauss as an assistant professor of medicine, making

him the team doctor for numerous varsity sports, and having him take on-call rotations at the

Clinic, ensuring that his predation would expand beyond OSU’s student-athletes.

       25.     Dr. Strauss used this position of trust and confidence to repeatedly and consistently

sexually assault OSU students and student-athletes under his care. He would not have had this

opportunity if it were not for this position given to him by OSU.

                                 JURISDICTION AND VENUE

       26.     JD incorporates by reference the allegations contained in the previous paragraphs

set forth above, as if fully set forth herein and below.

       27.     This action is brought pursuant to Title IX of the Education Amendments of 1972,

20 U.S.C. § 1681 et seq., as more fully set forth herein.

       28.     This Court has subject matter jurisdiction pursuant to 28 U.S.C § 1331.

       29.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2) because

OSU resides in this District and the events giving rise to JD’s claims arose in this District.

                                             PARTIES

       30.     JD incorporates by reference the allegations contained in the previous paragraphs

set forth above, as if fully set forth herein and below.

       31.     JD is a resident of Ohio and attended college at OSU from 1985 to 1990, taking a

leave of absence from OSU in the 1987-88 academic year to pursue a spot on the U.S. Olympic

Boxing Team.




                                                Page 7
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 10 of 38 PAGEID #: 10




            32.      Defendant OSU is a large, public university residing, inter alia, in Columbus, Ohio.

OSU is, and at all relevant times has been, a State of Ohio owned and operated public university

and institution of higher education organized and existing under laws of the State of Ohio. OSU

receives federal financial assistance and is therefore subject to Title IX, 20 U.S.C. § 1681, et seq.

            33.      At all times relevant hereto, OSU was complicit and deliberately indifferent to the

sexual assault and sexually abusive conduct of Dr. Strauss. At all times relevant hereto, OSU was

complicit and deliberately indifferent to reports it received regarding Dr. Strauss’s sexually

abusive conduct.

            34.      At all times relevant hereto, non-party Dr. Strauss was an actual or apparent, duly

authorized agent, servant, or employee of OSU and performed medical services for OSU student-

patients and members of the OSU community as part of his employment at OSU.

            35.      In or about 2005, Dr. Strauss committed suicide.

                                    SPECIFIC FACTUAL ALLEGATIONS6

I.          JD and Dr. Strauss

            a)       Background

            36.      JD was among the Nation’s best football players in high school and became a

world-class boxer while at OSU. JD won all-state football honors at Fremont Ross High School

in Fremont, Ohio. As a senior at Fremont Ross, JD was named to the National High School

Coaches Association All-American team, as one of the best linebackers in the United States.

            37.      JD was recruited by dozens of the top college football programs in the United

States, including Michigan State, Kansas, and—of course—OSU. Born and raised in Ohio, JD

selected OSU to pursue his dreams of playing both college and professional football.



6
     JD incorporates by reference all allegations set forth above, as if fully set forth herein and below.


                                                           Page 8
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 11 of 38 PAGEID #: 11




        38.      While at OSU, JD was a leader both on and off the field. In 1989, JD led OSU in

tackles, which is a distinct achievement and honor at OSU. Indeed, in the prior two seasons (1986

and 1987), that honor went to College Football Hall of Famer and NFL All-Pro linebacker, Chris

Spielman. In 1989, JD was named Captain of the OSU Football Team and, that same year, was

recognized as the Team’s Most Valuable Player.

        39.      JD’s biggest athletic accomplishments, however, came inside the boxing ring.

Boxing since he was ten (10) years old, JD went on to win six (6) Golden Gloves state and national

boxing titles.

        40.      In 1984, JD was a National Golden Gloves semi-finalist, losing the semi-final round

to Mike Tyson in a judges’ decision on points. In 1988, JD was the National Golden Gloves

Heavyweight Champion, defeating—among others—Tommy Morrison (semi-finals) along the

way.

        41.      In the 1987-88 academic year, JD took a leave of absence from OSU to pursue a

spot on the U.S. Olympic Boxing Team. JD was invited to the 1988 Seoul, South Korea Olympics

as USA Boxing’s first-alternate in the heavyweight division, behind eventual 1988 Olympic

Heavyweight Gold Medalist and future World Champion, Ray Mercer. JD retuned to OSU for the

1988-89 academic year and graduated from OSU in 1990.

        42.      JD began his professional boxing career in August 1990. JD won his first twelve

(12) professional bouts, before losing his first (and only) contest in May 1992. JD ended his

professional boxing career in August 1994, with an impressive record of fifteen (15) wins,

including nine (9) knockouts, against only the one (1) loss.

        43.      Despite these impressive athletic accolades and accomplishments, JD could have

and would have had even greater success but for the sexual abuse he suffered at the hands of Dr.




                                               Page 9
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 12 of 38 PAGEID #: 12




Strauss. As set forth more fully below, the sexual abuse inflicted by Dr. Strauss upon JD had a

gradual and lasting psychological impact on every aspect of JD’s life, and in particular his athletic

career.

          b)    JD’s Sexual Abuse by Dr. Strauss

          44.   In or about August 1986, during JD’s sophomore year at OSU, JD was instructed

by the OSU Football staff to get his annual physical from Dr. Strauss. Dr. Strauss was not the

OSU Football Team’s physician, but Dr. Strauss was apparently assigned by the OSU Athletic

Department to assist in providing OSU Football Team physicals for the 1986 season.

          45.   Specifically, JD was instructed to report to Billy Hill’s office and to wait there until

the doctor showed up to perform JD’s physical. A few minutes after JD arrived at Hill’s office,

Dr. Strauss entered the room. JD and Dr. Strauss were alone in Hill’s office.

          46.   Immediately after entering Hill’s office, Dr. Strauss ordered JD to drop his pants to

the floor so that—according to Dr. Strauss—Dr. Strauss could perform a hernia exam. JD

complied.

          47.   Instead of performing the type of hernia exam to which JD had become accustomed,

Dr. Strauss began the exam by manipulating, massaging, and fondling JD’s penis. JD found this

very strange and uncomfortable but remained silent while Dr. Strauss continued the exam.

          48.   Dr. Strauss then used his second hand to hold and caress JD’s testicles. Once again,

JD found this very strange and uncomfortable but remained silent while Dr. Strauss continued the

exam. This exam went on for several minutes.

          49.   Given the extended length and unusual nature of the exam, JD became concerned

that there may be a medical issue with his genitalia. After several minutes, he asked Dr. Strauss,

“anything wrong?” Dr. Strauss responded, “no, you’re OK.”




                                                Page 10
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 13 of 38 PAGEID #: 13




       50.     Notwithstanding Dr. Strauss’s response, Dr. Strauss continued to manipulate,

caress, and fondle JD’s genitalia for several more minutes.

       51.     As Dr. Strauss continued to examine JD, JD came to realize that Dr. Strauss was

sexually abusing him. In fact, the way in which Dr. Strauss was manipulating JD’s genitalia, it

seemed as if Dr. Strauss was trying to sexually arouse JD. I was also clear that Dr. Strauss was

enjoying the exam and may have even become aroused himself.

       52.     JD, however, was too embarrassed and ashamed to confront Dr. Strauss. JD was

also concerned that—given this was an OSU mandated physical being administered by an OSU

Athletics Department doctor—if JD had reacted physically or verbally toward Dr. Strauss, that JD

would be risking his place on the OSU Football Team and potentially his athletic scholarship.

Despite towering over Dr. Strauss at 6’2” and 200lbs., JD was frozen in place by Dr. Strauss’s

conduct—feeling helpless and entirely unsure of what to do—except to let Dr. Strauss finish the

exam so that JD could get out of the room and away from Dr. Strauss as soon as possible.

       53.     After the exam, knowing that Dr. Strauss had sexually abused him, JD was

mortified, experiencing both extreme shame and embarrassment.

       54.     JD approached Billy Hill, asking “Dr. Strauss, what is this guy doing?” Hill

responded by simply nodding his head and saying, “it’s not up to me.” JD was not exactly sure

what that meant, and not wanting to discuss the details of his abuse, JD left Hill’s office and never

spoke of the matter again with anyone at OSU.

       c)      The Gradual and Devastating Impact of Dr. Strauss’s Abuse of JD

       55.     Up until the sexual assault by Dr. Strauss, JD was only a social drinker, and never

drank during athletic seasons. Immediately following the sexual abuse by Dr. Strauss, however,




                                              Page 11
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 14 of 38 PAGEID #: 14




JD began to binge drink large quantities of alcohol. JD did this in order to try to forget what Dr.

Strauss had done to him.

       56.     While JD was actively playing, practicing, or in class at OSU, he was fine. But,

after games, matches, practices, and schooling, all JD would think about was Dr. Strauss.

Questions of “how could I have let him do this to me?”; “why did I not stop him?”; and “why did

I not lay him out on the spot?” dominated JD’s thoughts perpetually.

       57.     To stop these never-ending visions of Dr. Strauss’s abuse, JD drank whenever he

was not engaged in athletic competition or academics. When JD was in his late-teens and early-

twenties, he could recover quickly from his binge drinking, and it did not have a large impact on

his athletic endeavors.

       58.     This pattern went on for many years. JD would practice, have games, matches,

classroom activities and schoolwork, and then when those events were over, he would go home

and drink until he fell asleep. JD would get up the next day, and do the same thing. Not only did

this constant binge drinking take a toll on JD’s body, but it also put him into an almost perpetual

depression.

       59.     As time went on and JD got older, he found it more and more difficult to recover

both mentally and physically in order to bring himself to perform. By the time JD entered the

world of professional boxing, in 1990, all JD did was train and drink. But, with each passing day,

JD would have to train that much harder to account for the previous day’s binge drinking and his

ever-deepening submission into depression and alcoholism.

       60.     As noted above, JD had a stellar professional boxing career, winning fifteen (15)

of his sixteen (16) professional boxing matches. After that fifteenth (15th) win in August 1994,

however, JD simply could not continue. He was both mentally and physically unable to rise each




                                             Page 12
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 15 of 38 PAGEID #: 15




morning and perform as a world-class boxer, while at the same time an uncontrollable bingeing

alcoholic. The daily toll was simply too great.

       61.     Shortly after that last bout, JD ceased all boxing activities and sought help for his

alcoholism. Ultimately, JD got sober, but never returned to the ring.

       62.     JD retired from professional boxing with one of the best winning percentages in the

history of the sport. Had it not been for Dr. Strauss’s sexual abuse, there is little doubt that JD

would have achieved far greater success in the world of professional athletics.

       63.     To this day, every time JD goes for a physical, the thoughts of what Dr, Strauss did

to him runs through his mind. During these exams, even over thirty (30) years later, JD often

becomes overwhelmed with emotions and paralyzed by the fear that he will have to relive the

sexual abuse he experienced with Dr. Strauss.

       d)      JD Learns That Others at OSU Were Sexually Abused

       64.     In or about April 2018, when the Perkins Coie investigation was announced, JD

learned for the first time that other OSU students and student-athletes had been sexually abused

by Dr. Strauss. Although JD was outraged that OSU had clearly known about the pervasive sexual

abuse of OSU students and student-athletes by Dr. Strauss for many years—and could have even

prevented JD’s abuse at the hands of Dr. Strauss—JD was reluctant to get involved for fear that

he would have to detail and relive one of the most traumatic experiences of his entire life.

       65.     In or about late-2018, JD learned that a class action had been filed against OSU,

relating to the sexual abuse perpetuated on OSU students and student-athletes by Dr. Strauss, and

that JD was a potential member of that class. JD was comforted by this, knowing that stories

similar to his would eventually come to light and that redress was being sought against the school

that had betrayed JD’s trust.




                                              Page 13
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 16 of 38 PAGEID #: 16




          66.      Recently, however, JD made the decision that he was ready to tell his story and,

thus, decided to file his own separate action as set forth herein.

II.       OSU Knowingly Employed a Serial Sexual Predator

          67.      In September 1978, Dr. Strauss was hired by OSU as an Assistant Professor in the

College of Medicine.              Within months after beginning his employment, Dr. Strauss began

volunteering in the OSU Athletics Department. By 1980, Dr. Strauss was serving as an Associate

Director of the Sports Medicine program, and in 1981, Dr. Strauss began an appointment in the

Athletics Department. The Athletics Department appointment included responsibilities at the

Sports Medicine Clinic located in OSU’s Student Health Services, i.e., the Clinic.7

          68.      Beginning in 1978, Dr. Strauss’s first year at OSU, and continuing throughout his

twenty (20) years at OSU, students and OSU staff reported and referred complaints about Dr.

Strauss to numerous OSU employees and administrators. As concluded in the Perkins Coie

Report, as early as 1979, OSU employees in OSU’s Sports Medicine program and Athletics

Department were aware that Strauss was conducting genital examinations on male student-athletes

that were unusually prolonged, and that Strauss refused to allow athletic training staff to be present

for these protracted genital examinations.8

          69.      Indeed, for the entire length of Dr. Strauss’s employment at OSU, not less than fifty

employees in the OSU Athletics Department were aware of student-athlete complaints about Dr.

Strauss—at the time they were made—and corroborated them. 9 As concluded in the Governor’s

Medical Board Report: “Although many were aware of complaints or rumors about the abuse, no




7
    Perkins Coie Report, pg. 2.
8
    Id.
9
    Id. at pg. 88.


                                                   Page 14
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 17 of 38 PAGEID #: 17




one advanced concerns raised by students or unraveled Strauss’s ‘medical’ defenses of his

abuse.”10

         70.      The Perkins Coie Report specifically concluded that at least 177 male students were

sexually abused by Dr. Strauss, although the actual number is likely in the thousands, as admitted

by OSU.11 Indeed, the Perkins Coie Report only accounted for former OSU students that were

alive, identified and contacted by Perkins Coie, and willing to speak with Perkins Coie about their

experiences with Dr. Strauss.

         71.      From 1978 to 1996, Strauss was an OSU team doctor and had regular contact with

male student-athletes in many sports including, but not limited to, baseball, football, ice hockey,

tennis, swimming, fencing, wrestling, lacrosse, and soccer. Dr. Strauss also took rotations as the

on-call physician at the Clinic, and conducted physicals on other student-athletes, such as JD, that

were not necessarily on a team for which Dr. Strauss was responsible.

         72.      As further concluded in the Perkins Coie Report, complaints of sexual abuse by Dr.

Strauss date back as early as 1979, with approximately half the reports occurring from 1979 to

1988, covering the years in which JD was sexually abused and assaulted as a student-athlete at

OSU.12

         73.      The sexual abuse victims interviewed for the Report outlined Dr. Strauss’s years of

persistent sexual abuse and detailed the stark similarities in these many stories, described as “both

highly credible and cross-corroborative.”13




10
   Governor’s Medical Board Report, pg. 1.
11
   Perkins Coie Report, pg. 1; https://news.osu.edu/university-issues-annual-crime-report (last visited on July 20,
2021).
12
   Id. at pg. 39.
13
   Id. at pg. 13.


                                                      Page 15
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 18 of 38 PAGEID #: 18




           74.        Of the 177 Dr. Strauss abuse victims interviewed by Perkins Coie, 153 were

associated with Dr. Strauss—at least in part—through his role in the OSU Athletics Department,

as was JD.

            II.       OSU Knowingly Employed a Serial Sexual Predator

           75.        On May 17, 2019, the Perkins Coie Report was released. The Report clearly

establishes OSU’s repeated failures to escalate or report complaints of sexual abuse by Dr. Strauss.

The Report also shows OSU repeatedly failed to act despite knowledge reaching OSU’s

administration, particularly in both the OSU Athletics Department and Sports Medicine

Department.14

           76.        Specifically, Dr. Strauss’s sexual abuse of OSU students was widely discussed

within the administration of OSU’s Athletics Department, including his proclivity to conduct

inappropriately lengthy and unnecessary genital exams.15

           77.        As concluded in the Perkins Coie Report, these behaviors would continue for

almost two more decades. The Report also explicitly confirmed that the genital exams engaged in

by Dr. Strauss served no medical purpose whatsoever, and only served to satisfy Dr. Strauss sexual

predilections and for Dr. Strauss’s horrid personal sexual gratification. 16

           78.        As complaints of sexual assaults by Dr. Strauss continued to skyrocket over the

years, OSU continued to take no action whatsoever, as confirmed by the Perkins Coie Report:

“Despite the persistence, seriousness, and regularity of such complaints, no meaningful action was

taken by [OSU] to investigate or address the concerns until January 1996. 17 Moreover, OSU could

have, but did not (i) at the very least, impose conditions on Dr. Strauss’s employment, such as a


14
     Id. at pg. 2.
15
     Id. at pg. 88.
16
     Id. at pg. 48.
17
     Id. at pg. 3.


                                                  Page 16
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 19 of 38 PAGEID #: 19




chaperoning policy, (ii) terminate Dr. Strauss for his known sexual assaults of OSU students, and,

(iii) pass on the credible reports of Dr. Strauss’s regular and persistent abuse of OSU students to

the Ohio Medical Board, nor to Federal, State, or local law enforcement. Indeed, OSU did not

even meaningfully investigate Dr. Strauss until eighteen (18) years after he began abusing OSU

students and student-athletes, despite the fact that reports of Dr. Strauss’s abuse began pouring in

almost immediately after his employment at OSU began in 1978.

        79.      Among the most troubling facts included in the Perkins Coie Report, and in other

complaints filed in the related OSU actions, was the number of OSU employees that had specific

knowledge of OSU student complaints against Dr. Strauss, and yet consciously decided to do

absolutely nothing.

        80.      The following are some examples of reported incidents of sexual abuse by Dr.

Strauss on OSU student-athletes identified in the Perkins Coie Report, or otherwise publicly

available, and the OSU personnel that knew about them while JD was a student at OSU:

                 i)   In 1978, Dr. Strauss fondled a wrestling team member, David Mulvin, during

        a physical exam for a routine wrestling infection—with Dr. Strauss attempting to sexually

        arouse David during the exam. David went immediately to the student health center where

        he complained about Dr. Strauss’s fondling to another doctor. The doctor confirmed for

        David that the exam he described was “not normal.” The doctor then explained that he

        would make a note about Dr. Strauss’s behavior and pass it along to other appropriate

        administrators. David believed that the doctor he reported to was Dr. Strauss’s boss at the

        time and would take action.18 This doctor then examined David, without touching him,

        and gave him an antibiotic. To the extent the health center doctor or OSU actually did


18
   https://sanduskyregister.com/news/91853/perkins-wrestling-champion-among-first-accusers-of-osu-doctor (last
visited on July 20, 2021).


                                                    Page 17
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 20 of 38 PAGEID #: 20




        anything to address this report, it was entirely ineffective, because Dr. Strauss kept moving

        up the ranks at OSU and would go on to sexually assault thousands of more students and

        student-athletes.

                 ii)     Also, in 1978, an OSU wrestler visited Dr. Strauss for a groin injury. 19 The

        wrestler’s injury had caused a blister and bruise on the wrestler’s penis, but Dr. Strauss

        told him it was from masturbating.20 Dr. Strauss then told the wrestler that Dr. Strauss

        needed to milk his penis. Dr. Strauss began masturbating the wrestler’s penis until the

        wrestler ejaculated.21 Shortly after the exam, the wrestler told his Head Coach Chris Ford

        exactly what happened. Head Coach Ford told the wrestler that he would look into it, but

        the Coach did not appear to believe him.22 It does not appear that Head Coach Ford, or

        anyone else at OSU, did anything to investigate this report.

                 iii)    By 1979, OSU personnel in the Athletics Department and Sports Medicine

        program were aware that Dr. Strauss was conducting genital examinations on male student-

        athletes that were unusually prolonged, and that Strauss refused to allow athletic training

        staff to be present for these protracted genital examinations.23 It does not appear that OSU

        administrators did anything regarding these reports.

                 iv)     From 1980, through 1984, Melvin Robinson (an OSU track and field

        athlete) was treated by Dr. Strauss two (2) to three (3) times per year for mandatory

        physicals and various injuries.24 During each exam, Dr. Strauss told Melvin to drop his




19
   (Proposed Corrected) Second Amended Complaint, Snyder-Hill, et al. v. The Ohio State University (S.D.Oh.
2:18-cv-00736-MHW-EPD) (Dkt. No. 103-2) (“Snyder-Hill SAC”), pg. 172-73.
20
   Id. at pg. 173.
21
   Id.
22
   Id.
23
   Perkins Coie Report, pg. 2.
24
   Snyder-Hill SAC, pg. 71.


                                                   Page 18
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 21 of 38 PAGEID #: 21




          pants and Dr. Strauss would proceed to touch Melvin’s genitals. 25 Dr. Strauss’s exams

          made Melvin extremely uncomfortable and Melvin thought they may be inappropriate.

          After Melvin’s first two visits to Dr. Strauss, Melvin told Head Coach Frank Zubovich he

          did not want to see Dr. Strauss anymore.26 After each additional exam by Dr. Strauss,

          Melvin continued to tell Head Coach Zubovich he did not want to be examined by Dr.

          Strauss anymore, but Head Coach Zubovich completely ignored his multiple requests. 27 In

          addition, Head Coach Zubovich, nor OSU, did anything to investigate Melvin’s

          complaints.

                   v)       In 1981, Dr. Strauss himself recognized that “rumors” about his sexual

          misconduct were circulating at OSU.28 It does not appear that OSU did anything to

          investigate the rumors that Dr. Strauss himself knew about.

                   vi)      In 1983, a member of the OSU Men’s Tennis Team received a physical from

          Dr. Strauss.29 During his physical, Dr. Strauss held the player’s penis and said that it was

          a good size.30 Dr. Strauss held the player’s foreskin and commented about the player being

          uncircumcised. Dr. Strauss then seemingly asked about the player’s sexual performance

          with an uncircumcised penis. Dr. Strauss continued to hold the player’s penis and foreskin

          for a prolonged period of time, and the player became increasingly uncomfortable. Dr.

          Strauss eventually released the player’s penis.31

                   vii)     The player’s physicals with Dr. Strauss were unlike any physical he had

          undergone previously or since then. Each year at OSU, the player tried to avoid getting his


25
     Id.
26
     Id.
27
     Id.
28
     Perkins Coie Report, pg. 95.
29
     Snyder-Hill SAC, pp. 87-88.
30
     Id. at pg. 88.
31
     Id.


                                                 Page 19
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 22 of 38 PAGEID #: 22




           annual physical from Dr. Strauss because he felt uncomfortable about the way Dr. Strauss

           touched his genitals.32 But, each year Head Coach John Daly informed the player that he

           had to get his physicals from Dr. Strauss or he would not be eligible to play tennis at OSU. 33

           Head Coach Daly even went so far as to joke that sending tennis players to Dr. Strauss was

           a form of punishment.34

                    viii)    Also, in 1983, an OSU Head Coach received a report regarding Dr. Strauss

           when a student sought treatment for a foot injury and was forced to drop his pants. 35 It

           does not appear that this Head Coach or OSU did anything to investigate this report or

           otherwise confront Dr. Strauss about it.

                    ix)      In 1984, this same Head Coach received reports from numerous student-

           athletes that Dr. Strauss was observing them take showers. 36 Once again, it does not appear

           that this Head Coach or OSU did anything to investigate this report or otherwise confront

           Dr. Strauss about it.

                    x)       Also, in 1984, Kurt Huntsinger (an OSU Swimmer) was directed to Dr.

           Strauss for his mandatory physical.37 Once in the exam room, Dr. Strauss instructed Kurt

           to drop his trousers. Dr. Strauss then sat at eye level with Kurt’s genitals and began to

           closely examine Kurt’s penis and testicles, moving his penis up and down and side to side. 38

           Kurt was uncomfortable with the examination and even commented to Dr. Strauss about

           it. After this first physical, and on several occasions after that, Kurt told Head Coach Dick

           Sloan that he was uncomfortable with Dr. Strauss’s examination. Head Coach Sloan,


32
     Id.
33
     Id., at 89.
34
     Id. At least one other tennis player reported similar conduct by Head Coach Daly (id. at 96).
35
     Perkins Coie Report, pg. 96.
36
     Id.
37
     Snyder-Hill SAC, pg. 64.
38
     Id.


                                                        Page 20
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 23 of 38 PAGEID #: 23




        however, made light of the complaint, laughed about other athlete’s descriptions of their

        own examinations, and said that is just what Dr. Strauss does. 39

                 xi)      In 1986, Dr. Robert Murphy, OSU’s Head Team Physician, advised Dr.

        Strauss that rumors of Dr. Strauss’s sexual abuse during physical exams were prevalent

        throughout the fencing team. Dr. Strauss and Dr. Murphy agreed that Dr. Strauss would

        avoid treating fencers.40 Unbelievably, neither Dr. Murphy nor OSU did anything to

        protect non-fencers. It is entirely illogical to believe that Dr. Strauss’s sexual abuse was

        limited to fencers, even if fencers were the only ones to report the abuse—which of course

        is not true. Instead of investigating the reports, OSU and Dr. Murphy did nothing and

        allowed the potential continued abuse of all OSU male students and non-fencer male

        student-athletes.

                 xii)     Also, in 1986, Kelly Reed (an OSU track and field athlete) visited Dr.

        Strauss after tearing a hamstring.41 During the exam, while Kelly’s genitals were right “in

        front” of Dr. Strauss, Dr. Strauss “grabbed [Kelly’s] genitals. And while he did that, he

        had the gown up. He was telling me how great my legs are. He said ‘Oh my God. You

        have a really nice body.’”42 Dr. Strauss then took Kelly’s penis in one hand and began

        rubbing his testicles with the other hand. 43 Kelly ended the exam early, put on his clothes,

        and left.44 Kelly tried to meet with Athletic Director, Rick Bay, but “was ignored.” 45 Kelly




39
    Id.
40
    Perkins Coie Report, pg. 95.
41
    https://www.wkyc.com/article/news/local/ohio/new-federal-lawsuit-filed-against-ohio-state-university-over-
alleged-sexual-abuse/95-582514930 (last visited on July 20, 2021).
42
    Id.
43
   Snyder-Hill SAC, pg. 54.
44
    Id.
45
   https://www.wkyc.com/article/news/local/ohio/new-federal-lawsuit-filed-against-ohio-state-university-over-
alleged-sexual-abuse/95-582514930 (last visited on July 20, 2021).


                                                     Page 21
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 24 of 38 PAGEID #: 24




          also told OSU Trainer Rob Morris, but Mr. Morris did not seem to take the allegations

          seriously.46

                    xiii)   Kelly also told Head Coach Frank Zubovich and Assistant Coach Roger

          Bowen about Dr. Strauss massaging his genitals, but Head Coach Zubovich did not take it

          seriously and Assistant Coach Bowen simply laughed at Kelly. 47 Kelly followed up with

          Head Coach Zubovich to see if the Coach had reported Dr. Strauss, but Head Coach

          Zubovich ignored him and nothing changed with Dr. Strauss at OSU. 48 It does not appear

          that Head Coach Zubovich or anyone else at OSU, ever meaningfully investigated the

          matter.

                    xiv)    In 1986 or 1987, an OSU swim team member had a physical performed by

          Dr. Strauss.49      While at eye level with the swimmer’s genitals, Dr. Strauss began

          manhandling the swimmer’s penis and scrotum, grabbing the swimmer’s penis and moving

          it in all different directions.50 When the swimmer tried to tell Head Coach Dick Sloan that

          the swimmer was uncomfortable with Dr. Strauss, Head Coach Sloan cursed at him and

          ordered into the swimming pool. 51 In addition, Head Coach Sloan rebuffed or entirely

          ignored any negative comments other Swim Team members made about their exams from

          Dr. Strauss while the swimmer was at OSU from 1986 to 1990.

                    xv)     In the late-1980s, Roger Beedon (an OSU ice hockey player) went to Dr.

          Strauss for a physical examination. During the examination, Dr. Strauss sat on a stool

          directly in front of Roger, with Dr. Strauss’s head at about the height of Roger’s penis. 52


46
     Snyder-Hill SAC, pg. 54.
47
     Id.
48
     Id. at pg. 55.
49
     Id. at pg. 146.
50
     Id. at pg. 146-47.
51
     Id. at pg. 147.
52
     (Proposed) Second Amended Class Action Complaint, Garrett, et al. v. The Ohio State University (S.D.Oh. 2:18-


                                                      Page 22
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 25 of 38 PAGEID #: 25




        Dr. Strauss required Roger to completely remove his shorts and underwear.             After

        completing a hernia exam, Dr. Strauss took Roger’s penis and lifted it up towards his belly

        button, inspecting his scrotum. During this time, he placed his hands on Roger’s testicles

        several times. In Roger’s opinion, Dr. Strauss was trying to stimulate him sexually. 53

                xvi)    Dr. Strauss also isolated Roger at the OSU ice rink and photographed Roger

        with his shirt off. Roger, along with a teammate, reported Dr. Strauss’s conduct to then-

        assistant athletic trainer (later Director of Athletic Training) Bill Davis, who expressed

        concern, but apparently did nothing.54

                xvii)   In 1988, Student R and a teammate were questioned by Mr. Davis about

        Strauss’s exams in detail. Student R remembered Mr. Davis being concerned and thought

        Strauss would be fired or removed, but nothing ever happened. 55

                xviii) Also in 1988, an Assistant Coach corroborated that Student R reported to

        the Assistant Coach about Dr. Strauss and that Mr. Davis was involved in evaluating

        Student R’s report.56 The Assistant Coach then met with Mr. Davis, as well as the team’s

        head coach to discuss Student R’s report. 57 Mr. Davis and the head coach “decided then

        and there” that Dr. Strauss would never see an athlete without a trainer present. 58

        Obviously, this decision was not implemented and at least hundreds, if not thousands, more

        OSU student-athletes would continue to be sexually abused by Dr. Strauss.

                xix)    In 1989, another OSU team physician recalled that he witnessed a student

        emerge from an exam and announce to the training room that Dr. Strauss had


cv-00692-MHW-EPD) (Dkt. No. 126) (“Garrett SAC”), pg. 22.
53
   Garrett SAC, pp. 22-23.
54
   Garrett SAC, pg. 23.
55
   Perkins Coie Report, pg. 104.
56
   Id. at pg. 105.
57
   Id.
58
   Id.


                                                Page 23
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 26 of 38 PAGEID #: 26




           inappropriately examined his genitals.59 The team physician recalled speaking to the

           athletic trainer and that the trainer reported this information to Dr. Murphy (OSU Head

           Team physician) to be investigated.60 Although the team physician recalls being told by

           the trainer that the issue had been investigated, there is no evidence that OSU or Dr.

           Murphy ever investigated or followed up on the incident in any meaningful way. 61

                       xx)    In the late 1980s, a nurse reported to Dr. Doris Charles (OSU’s Student Health

           Director) that Dr. Strauss’s examinations of male students took much “longer than normal.” 62

           Dr. Charles dismissed these concerns and did nothing. 63

                       xxi)   In the late 1980s to early 1990s, Assistant Athletic Director Larry Romanoff

           repeatedly reported to Dr. Murphy that Dr. Strauss was showering with student-athletes. 64

           It does not appear, however, that Dr. Murphy ever followed up on the reports or showed

           any concern at all.65

           81.         The Perkins Coie Report goes through the OSU departments where Dr. Strauss was

employed: Student Health, the Athletics Department, the Clinic, etc., and who, in each department,

had knowledge of Dr. Strauss’s reported sexual abuse.

           82.         And, if any one of these dozens of OSU agents, employees, or administrators with

knowledge had taken action, investigated further, escalated the reports to OSU executives or

reported to law enforcement, Dr. Strauss’s reign would have been stopped. But these people,

individually and collectively, did absolutely nothing to protect OSU students.




59
     Id. at pg. 101.
60
     Id.
61
     Id.
62
     Id. at pg. 121.
63
     Id.
64
     Id. at pg. 100.
65
     Id.


                                                     Page 24
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 27 of 38 PAGEID #: 27




       83.          Moreover, the Perkins Coie Report is shocking in its account of just how many

OSU personnel admitted that they knew of Dr. Strauss’s sexual misconduct when Dr. Strauss was

employed at OSU.

       84.          It bears noting that the following numbers do not account for other OSU employees

that were no longer alive in 2018-19, or that otherwise simply chose not to be interviewed by

Perkins Coie:

             i)        At least two (2) OSU Athletic Directors received reports about Dr. Strauss’s

                       sexual misconduct.

             ii)       At least two (2) OSU Head Team Physicians received reports about Dr.

                       Strauss’s sexual misconduct.

             iii)      At least six (6) OSU Assistant Athletic Directors received reports about Dr.

                       Strauss’s sexual misconduct.

             iv)       At least five (5) OSU Team Physicians received reports about Dr. Strauss’s

                       sexual misconduct.

             v)        At least twenty-two (22) OSU Coaches received reports about Dr. Strauss’s

                       sexual misconduct.

             vi)       At least one (1) OSU Athletic Training Director received reports about Dr.

                       Strauss’s sexual misconduct.

             vii)      At least four (4) OSU Athletic Trainers received reports about Dr. Strauss’s

                       sexual misconduct.

       85.          An unknown number of other OSU personnel, executives, lawyers, trustees, and

other OSU agents were aware of complaints against Strauss, or at a minimum, had heard rumors

about his disturbing conduct while treating male students and male student-athletes.




                                                 Page 25
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 28 of 38 PAGEID #: 28




         86.      Any one of the OSU individuals referenced in the preceding paragraphs herein,

each an agent of OSU, was an “appropriate person” under the law. And, each of these referenced

individuals was in a position to protect students.

         87.      But, for two decades, while thousands of unsuspecting students were subjected to

rape, sodomy, and other pervasive sexual molestation, OSU took no action to investigate, to

intervene, to share, to escalate, to publicize, to remove, to discipline, to report, or to otherwise

protect OSU students and Student Athletes from Dr. Strauss. 66

III.     Dr. Strauss is Finally Investigated, But OSU Continues to Cover His Tracks and
         Enable Dr. Strauss’s Sexual Abuse of OSU Students

         88.      The Perkins Coie Report set forth that, in January 1995, “Coach A” acknowledged

that he personally confronted Dr. Strauss about Dr. Strauss’s propensity for showering with

student-athletes. “Coach A” never elevated this concern because he thought he adequately

addressed the issues with Dr. Strauss.67

         89.      Also, in January 1995, two student-patients (Students A and B) from the Clinic

each reported complaints of sexually inappropriate conduct by Dr. Strauss to OSU Student Health

administrators.68

         90.      In January 1996, after Student C reported being molested by Strauss to Dr. Ted

Grace, Dr. Strauss was finally—after eighteen (18) years of abusing and molesting OSU students

and student-athletes under his care—placed on administrative leave from Student Health and the


66
   OSU’s pattern of ignoring its students’ civil rights is nothing new, and likely is continuing at OSU today. See
Letter from Meena Morey Chandra, Regional Director, Reg. XV, Office for Civil Rights, U.S. Dep’t Educ., to Dr.
Michael V. Drake, President, Ohio State University 2 (Sept. 11, 2014), https://www2.ed.gov/documents/press-
releases/ohio-state-letter.pdf (last visited on July 20, 2021); see also see also Resolution Agreement, Ohio State
University, OCR Docket #15-10- 6002, available at https://www2.ed.gov/documents/press-releases/ohio-state-
agreement.pdf (last visited on July 20, 2021); and Jennifer Smola, Ohio State closes sexual-assault center, fires 4
after complaints, The Columbus Dispatch (June 20, 2018), http://www.dispatch.com/news/20180619/ohio-state-
closes- sexual-assault-center-fires-4-after-complaints (last visited on July 20, 2021).
67
   Perkins Coie Report, pg. 91.
68
   Id. at pg. 114.


                                                      Page 26
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 29 of 38 PAGEID #: 29




Athletics Department.69 In June 1996, OSU’s Student Affairs held a disciplinary hearing into these

three recent complaints and a 1994 complaint handled by John Lombardo (OSU Head Team

Physician)—no other complaints were investigated at this time.70

          91.      Despite these complaints, and Dr. Strauss’s well-known history and scope of sexual

abuse at OSU, Dr. Strauss was only terminated from OSU’s Athletics Department, “remain[ing]

employed at [OSU] as a tenured professor in the School of Public Health.” 71

          92.      OSU did remove Dr. Strauss from his position in the OSU Athletics Department,

but OSU did not report these findings of abuse to the Ohio Medical Board or to law enforcement,

which allowed Dr. Strauss to continue seeing patients. Indeed, as concluded in the Governor’s

Medical Board Report: “[N]one of the physicians working with [Dr.] Strauss found occasion to

report him to the Medical Board or to law enforcement – even after [OSU] suspended him from

seeing patients . . . [nor] did [OSU] or any of its administrators involve campus or outside law

enforcement, even after recognizing that the severity and pervasiveness of [Dr.] Strauss’ abuse

compelled the withdrawal of authority to see patients and the nonrenewal of his contract.” 72

          93.      OSU further allowed Dr. Strauss to open an off-campus men’s clinic in 1996,

advertise in OSU’s student newspaper in both 1996 and 1997, and permitted him to offer a student

discount, enabling Dr. Strauss’s continued abuse of OSU students. 73

          94.      Among its multiple failures, OSU’s Student Affairs investigation in 1996 never

sought to identify Dr. Strauss’s many victims. Moreover, as set forth in the Perkins Coie Report,

OSU failed to take “additional steps to identify other students who had previously complained




69
     Id. at pg. 114-15.
70
     Id. at pg. 147.
71
     Id. at pg. 145-46.
72
     Governor’s Medical Board Report, pg. 3.
73
     Perkins Coie Report, pg. 5.


                                                Page 27
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 30 of 38 PAGEID #: 30




about [Dr.] Strauss,” even as OSU falsely asserted to the Ohio Medical Board that it was working

to do so.74 If OSU had made even the slightest efforts to identify and inform victims of Dr.

Strauss’s abuse and molestation, OSU would have been able to start the healing process for these

victims twenty-four (24) years ago. But, consistent with its history of indifference to its own

students’ suffering, OSU did nothing.

           95.         In October 1997, Dr. Strauss announced that he was retiring from OSU, likely

because he now had more limited access to students, and particularly student-athletes. Quite

unbelievably, however, when Dr. Strauss’s retirement became effective in March 2018, OSU’s

“Board of Trustees approved [Dr.] Strauss’s appointment as Faculty Emeritus in [OSU’s] School

of Public Health.”75

IV.        JD Did Not Know and Could Not Have Reasonably Discovered That Both Dr.
           Strauss’s Sexual Abuse Was Widespread and that OSU Knew About It and Did
           Nothing

           96.         When the investigation into Dr. Strauss was publicly announced, and the Perkins

Coie Report was subsequently released, JD—for the first time—realized that he had not only been

victimized by Dr. Strauss, but that OSU itself, the institution he had trusted and beloved, had

betrayed him.

           97.         Indeed, according to the recent testimony of several senior OSU administrative

physicians that work with—and had supervisory responsibilities over—Dr. Strauss, OSU student-

victims could not have known about OSU’s awareness (as early as 1978) and willful disregard of

Dr. Strauss’s pervasive sexual abuse of OSU students and student athletes, until the release of the

Perkins Coie Report. Specifically, Dr. Ted Grace (former Director of OSU Student Health

Services) testified:


74
     Id. at pg. 4.
75
     Id. at pg. 154.


                                                   Page 28
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 31 of 38 PAGEID #: 31




               Q: Is there any way any Ohio State student could have known that
               their university failed on the job for 20 years to get rid of [Dr.
               Strauss]?

               OSU COUNSEL: Object to the form of the question.

               A: I don't know of any way.

Dr. Ted Grace Tr., at pg. 307.

       98.     Dr. Roger Miller, former Chief of Preventative Medicine of OSU Student Health

and former Lead Physician of OSU Student Health, testified:

               Q: Reading [the] Perkins Coie [Report] you came to learn that Dr. Strauss started

       abusing patients in the late 1970s; correct?

               A: Yes.

               Q: That’s not information you knew before; right?

               A: That’s correct.

               ...

       Q: And is there any way OSU -- any OSU student could have known that Dr. Strauss was

       a sexual predator against students for over 20 -- for approximately 20 years before OSU

       got rid of him?

       A: I don't believe they would have known.

Dr. Roger Miller Tr., at pg. 314.

       99.     Up until the release of the Perkins Coie Report, JD believed that the instances of

sexual abuse he had experienced at the hands of Dr. Strauss were isolated and that OSU (as an

institution) was unaware of Dr. Strauss’s conduct. Moreover, it was not until the Perkins Coie

Report was released that JD appreciated the magnitude of the abuse of OSU students and student-

athletes or OSU’s role in permitting Dr. Strauss’s rampant sexual misconduct.




                                             Page 29
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 32 of 38 PAGEID #: 32




         100.     And, it was not until the release of the Perkins Coie Report that JD realized OSU

had knowledge of Dr. Strauss’s sexual abuse since shortly after Dr. Strauss was hired—and before

JD became an OSU student—but chose to ignore it. Or, that OSU personnel including, but not

limited to, athletic directors, coaches, trainers, administrators, physicians, and executives all knew

about reports made by students against Dr. Strauss and did nothing. 76

                                           CLAIMS FOR RELIEF

                                           COUNT I
                           Violation of Title IX, 20 U.S.C. § 1681, et seq.
             OSU’s Sexually Hostile Culture and Heightened Risk of Sexual Harassment

         101.     JD incorporates by reference the allegations set forth above as if fully set forth

herein and below.

         102.     Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a),

states: “No person in the United States shall, on the basis of sex, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any education program or

activity receiving Federal financial assistance ”

         103.     Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

Part 106. 34 C.F.R. § 106.8(b) provides: “. . . A recipient shall adopt and publish grievance

procedures providing for prompt and equitable resolution of student and employee complaints

alleging any action which would be prohibited by this part.”

         104.     Sexual harassment of students is a form of sex discrimination covered by Title IX.

Sexual harassment is unwelcome conduct of a sexual nature, including unwelcome sexual




76
   JD’s lack of knowledge is further supported by the testimony of several physicians that were Dr. Strauss’s
supervisors at the relevant time. These physicians each assert that they had no knowledge of the rumors, reports, or
complaints against Dr. Strauss until the public release of such information in 2018 or 2019 (Dr. Forrest Smith Tr., pg.
100; Dr. John Lombardo Tr., pp. 56, 169, and 235).


                                                       Page 30
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 33 of 38 PAGEID #: 33




advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a sexual

nature.

          105.   Title IX covers all persons subjected to discrimination in any program or activity

of a school that receives any federal financial assistance and covers sexual harassment— including

sexual assault and sexual abuse—by school employees, students, and third parties. Title IX

requires OSU to promptly investigate all allegations of sexual harassment, including sexual assault

and abuse.

          106.   Dr. Strauss’s pervasive sexual harassment of JD and others, as described herein and

in other complaints filed in the related actions, is sex discrimination under Title IX—taking place

over nearly two decades.

          107.   OSU had actual knowledge of Dr. Strauss’s serial sexual harassment and permitted

it to continue unchecked until at least 1996.

          108.   OSU was specifically notified of Dr. Strauss’s sexual harassment and abuse of OSU

students by and through OSU employees with authority to take corrective. As identified above,

these specific OSU employees include, but are not limited to: Head Team Physician and Director

of Sports Medicine Dr. Bob Murphy; Assistant Athletic Director Larry Romanoff; Head Tennis

Coach John Daly; Head Track and Field Coach Frank Zubovich; Head Swimming Coach Dick

Sloan; Head Wrestling Coach Chris Ford; Athletic Director Rick Bay; Athletics Trainer Rob

Morris; Assistant Track and Field Coach Roger Brown; Director of Athletics Training Bill Davis;

and Student Health Director Dr. Doris Charles.

          109.   As identified in additional publicly available materials, other specific OSU

employees with authority to take corrective action include, but are not limited to: Director of

Student Health Services, Dr. Ted Grace; Athletic Director and Assistant OSU Vice President Andy




                                                Page 31
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 34 of 38 PAGEID #: 34




Geiger; Athletic Director Jim Jones; Assistant Athletic Director Archie Griffin; Athletic Director

Hugh Hindman; Senior Associate Athletic Director Paul Krebs; Head Fencing Coach Charlotte

Remenyik; Associate Sports Information Director Steve Snapp; Assistant Athletic Director

Richard Delaney; Assistant Director of Student Athlete Support Services John Macko; Head

Athletic Trainer Billy Hill; Head Wrestling Coach Russ Hellickson; and Head Gymnastics Coach

Peter Kormann.

       110.    OSU was required to, but did not, promptly investigate and address the pervasive

allegations, reports, and complaints of misconduct by Dr. Strauss.

       111.    OSU created and was deliberately indifferent to a sexually hostile culture within its

education programs and activities, by, among other things: (i) failing to promptly investigate and

respond to complaints about Dr. Strauss’s conduct; (ii) promoting Dr. Strauss within OSU thereby

enabling his ever increasing access to sexually abuse OSU students; (iii) failing to appropriately

supervise Dr. Strauss after reports of his sexual abuse of students began pouring in; (iv)

intentionally and deliberately requiring student-athletes to get their annual physicals and other

medical care from Dr. Strauss despite these student-athletes discomfort with Dr. Strauss and the

coaches’ and administrators knowledge of Dr. Strauss’s inappropriate sexual conduct towards

students; (v) cavalierly dismissing and joking about complaints regarding Dr. Strauss from

students and student-athletes; (vi) threatening student-athletes with dismissal from teams if they

refused to be treated by Dr. Strauss; (vii) concealing the scope of abuse by Dr. Strauss even after

an OSU investigation found Dr. Strauss to be a sexual predator; and, (viii) enabling Dr. Strauss to

continue his abuse of OSU students by allowing him to open a nearby men’s clinic and advertise

it in the OSU student newspaper.




                                              Page 32
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 35 of 38 PAGEID #: 35




          112.   The sexual abuse that JD suffered was so severe that it effectively barred his access

to continued educational opportunities, including a safe educational environment and appropriate

medical care. As a direct and proximate result of OSU’s creation of and deliberate indifference to

a sexually hostile educational environment on OSU’s Campus, which violated Title IX, JD

suffered, and continues to suffer, damages and injuries.

                                          COUNT II
                        Violation of Title IX, 20 U.S.C. § 1681, et seq.
                 OSU’s Deliberate Indifference to Reported Sexual Harassment


          113.   JD incorporates by reference the allegations set forth above as if fully set forth

herein.

          114.   Years before Dr. Strauss sexually assaulted JD, OSU had actual knowledge of Dr.

Strauss’s prior sexual harassment and abuse of male students and student-athletes at OSU.

Moreover, between 1978 and 1996, numerous students and student-athletes complained to OSU

administrators and staff about Dr. Strauss’s inappropriate conduct.

          115.   Based upon this reported sexual misconduct by Dr. Strauss, OSU had actual

knowledge of the substantial risk, and in fact the likelihood, that Dr. Strauss would sexually harass

other OSU students and student-athletes, like JD.

          116.   OSU agents, employees, administrators, and officials, armed with this knowledge,

had the authority to address the risk posed by Dr. Strauss, and had the authority to take corrective

measures—but until no earlier than 1996, failed to act. OSU’s failure to address the substantial

risk to OSU students posed by Dr. Strauss, was manifestly unreasonable in light of the known

circumstances surrounding Dr. Strauss.        As such, OSU was deliberately indifferent to the

substantial risk that Dr. Strauss would sexually harass other OSU students and student-athletes,

like JD.


                                                Page 33
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 36 of 38 PAGEID #: 36




        117.    As a result of OSU’s deliberate indifference, JD was subjected to the severest of

sexual abuse by Dr. Strauss, depriving him of access to educational opportunities and benefits,

including a safe educational environment and appropriate medical care.

        118.    As a direct and proximate result of OSU’s deliberate indifference to Dr. Strauss’s

prior sexual harassment of OSU students and student-athletes, which violated Title IX, JD has

suffered and continues to suffer damages and injuries.

                                       PRAYER FOR RELIEF

        Wherefore, JD respectfully requests that this Court:

        A.      Enter judgment against OSU, and in favor of JD, in such amounts that will

completely and adequately compensate JD for all the damages he has suffered including, but not

limited to, payment of JD’s medical and other expenses incurred as a consequence of the sexual

assault of JD and OSU’s deliberate indifference thereto; damages for JD’s pain and suffering as a

result of Dr. Strauss’s sexual assault of JD and OSU’s deliberate indifference thereto; damages for

deprivation of equal access to the educational opportunities and benefits provided by OSU;

damages for past, present and future emotional pain and suffering as a result of Dr. Strauss’s sexual

assault of JD and OSU’s deliberate indifference thereto; and, loss of past and future earnings and

earning capacity attributable to Dr. Strauss’s sexual assault of JD and OSU’s deliberate

indifference thereto, in an amount to be determined at trial;

        B.      Award JD punitive damages against OSU in an amount to be determined by a jury

for OSU’s violations of federal law;

        C.      Award JD pre-judgment and post-judgment interest;

        D.      Award JD his actual expenses of litigation, including reasonable attorney’s fees

pursuant to 42 U.S.C. § 1988(b); and




                                               Page 34
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 37 of 38 PAGEID #: 37




      E.     Award JD such other and further relief as the Court deems just and proper.



Dated: Columbus, Ohio
       August 25, 2021
                                              Respectfully Submitted,


                                              /s/ John C. Camillus______________________
                                              John C. Camillus, Trial Attorney (0077435)
                                              Law Offices of John C. Camillus, LLC
                                              P.O. Box 141410
                                              Columbus, Ohio 43214
                                              (614) 992-1000
                                              (614) 559-6731 (facsimile)
                                              jcamillus@camilluslaw.com

                                              Mitchell Schuster, Esq. (pro hac vice
                                              forthcoming)
                                              Benjamin D. Bianco, Esq. (pro hac vice
                                              forthcoming)
                                              Meister Seelig & Fein LLP
                                              125 Park Avenue, 7th Floor
                                              New York, New York 10017
                                              (212) 655-3500
                                              (212) 655-3535 (facsimile)
                                              ms@msf-law.com
                                              bdb@msf-law.com

                                              COUNSEL FOR PLAINTIFF




                                          Page 35
Case: 2:21-cv-04254-MHW-EPD Doc #: 1 Filed: 08/25/21 Page: 38 of 38 PAGEID #: 38




                              CERTIFICATE OF SERVICE


         It is hereby certified that a true and correct copy of the foregoing document was filed

   via the Court’s CM/ECF system on August 25, 2021.



                                   By:     /s/ John C. Camillus_________________________
                                           John C. Camillus, Trial Attorney (0077435)
                                           Law Offices of John C. Camillus, LLC
                                           P.O. Box 141410
                                           Columbus, Ohio 43214
                                           (614) 992-1000
                                           (614) 559-6731 (facsimile)
                                           jcamillus@camilluslaw.com

                                           Counsel for Plaintiff
